Exhibit 10.2

CENTRAL VIRGINIA BANKSHARES, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of the ____ day of ________, ____, but effective as of
_________ __, ____, between CENTRAL VIRGINIA BANKSHARES, INC., a Virginia
corporation (the "Company"), and __________("Optionee"), is made pursuant and
subject to the provisions of the Company's 2006 Stock Incentive Plan, as amended
(the "Plan"). All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to provide an incentive to Optionee to acquire a proprietary interest in
the Company and, as a stockholder, to share in its success, thus creating an
added incentive for each Optionee to counsel and consult effectively for the
Company and in the Company's interests;

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, participation in the Plan is effected by an award of the Board of
Directors and the execution of this Non-Qualified Stock Option Agreement (the
"Agreement").

 

NOW, THEREFORE, in consideration of the mutual covenants hereafter set forth and
for other good and valuable consideration, the parties hereby agree as follows:

 

1.          Grant of Option. The Company hereby grants to Optionee, as of
_______ __, 2006, the right and option ("Option") to purchase
_____________________ (_______) whole shares of Common Stock at the Option Price
of $_______ per share, which is not less than Fair Market Value of Common Stock
on the Date of Grant. The Option granted hereunder shall be exercisable by
Optionee, subject to all terms and conditions set forth in the Plan and this
Agreement.

 

2.          Terms and Conditions. This Option is subject to the following terms
and conditions:

 

 

(a)

Number of Shares; Price; Vesting and Expiration. This Option shall be
exercisable with respect to _________ of the shares subject to the Option on the
first anniversary of the Date of Grant; with respect to an additional _________
of the shares subject to the Option on the second anniversary of the Date of
Grant; and with respect to the _________ of the shares subject to this Option on
the third anniversary of the Date of Grant.

 

 

(b)

Expiration Date. This Option shall terminate on (the “Expiration Date”).

 

 

 

(c)

Exercise of Option. Except as provided in paragraphs 3 and 4, the Option is
exercisable, in whole or in part, with respect to the total number of shares set
forth in paragraph (a) above. To the extent the Option becomes exercisable, it
shall continue to be exercisable until the earlier of termination of Optionee's

 


--------------------------------------------------------------------------------



 

rights hereunder or until the Expiration Date. A partial exercise of the Option
shall not affect Optionee's right to exercise the Option with respect to the
remaining shares, subject to the conditions of the Plan and this Agreement.

 

 

(d)

Method of Exercising and Payment for Shares. The Option shall be exercised by
written notice delivered to the attention of the Company's Secretary at the
Company's principal office in Powhatan, Virginia. The written notice shall
specify the number of shares being acquired pursuant to the exercise of the
Option when the Option is being exercised in part in accordance with
subparagraph 2(c) hereof. The exercise date shall be the date such notice is
received by the Company. Such notice shall be accompanied by payment of the
option price in full for each share of Common Stock being acquired pursuant to
such exercise, in cash (United States dollars) or cash equivalent acceptable to
the Company, or, in whole or in part, through the surrender of previously
acquired shares of Common Stock at their fair market value on the exercise date.

 

 

(e)

Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of Optionee, the Company agrees to cooperate in a
"cashless exercise" of the Option. The cashless exercise shall be effected by
the Optionee delivering to a securities broker instructions to exercise all or
part of the Option, including instructions to sell a sufficient number of shares
of Common Stock to cover the costs and expenses associated therewith.

 

 

(f)

Nontransferability. The Option is nontransferable except by will or by the laws
of descent and distribution. During Optionee's lifetime, the Option may be
exercised only by Optionee.

 

3.          Exercise. Subject to the one year period for death and disability in
paragraph 4, this Option may not be exercised in whole or in part after the
expiration of ninety days from the date the Optionee ceases to be a director of
the Company or during the remainder of the period preceding an Expiration Date,
whichever is shorter; provided, however, if the Optionee shall commit any act of
malfeasance or wrongdoing affecting the Company or Subsidiary any unexercised
portion of the Option shall immediately terminate and be void.

 

4.          Exercise in the Event of Death or Disability. The Option shall be
exercisable in full in the event that prior to the Expiration Date, the Optionee
dies or becomes permanently and totally disabled (as defined in Code Section
22(e)(3)) while serving as a director of the Company. In the event of death, the
Option may be exercised by Optionee's estate, or the person or persons to whom
his rights under the Option shall pass by will or the laws of descent and
distribution. The Option shall continue to be exercisable for (i) the one year
period beginning on the date the Optionee dies or terminates service due to
permanent and total disability, as the case may be, or (ii) the remainder of the
period preceding an Expiration Date set forth in Section 2(a), whichever is
shorter.

 

5.          Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Optionee to a fractional
share, such fraction shall be

 

-2-

 


--------------------------------------------------------------------------------



 

disregarded.

 

6.          No Right to Continued Service. The Option does not confer upon
Optionee any right with respect to continuance of service as a director of the
Company.

 

7.          Investment Representation. Optionee agrees that unless shares
issuable under the Plan have been registered with the Securities and Exchange
Commission, all shares purchased by him hereunder will be purchased for
investment and not with a view to distribution or resale and until such
registration, certificates representing such shares may bear an appropriate
legend to assure compliance with applicable law and regulations.

 

8.          Change in Capital Structure. The number of shares of Common Stock
covered by the Option, and the price per share thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend (but only on the Common Stock), a stock split-up or any other
increase or decrease in the number of such shares effected without receipt of
cash or property or labor or services by the Company. Any such adjustment of an
outstanding Option must satisfy the requirements of Treasury Regulation Section
1.424-1 and Code Section 409A.

 

9.          Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

 

10.        Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

11.        Optionee Bound by Plan; Definitions. Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. Unless otherwise noted, defined terms used in this Agreement
have the same meaning as provided in the Plan.

 

12.        Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Optionee and the
successors of the Company.

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Optionee has affixed his signature hereto.

 

 

CENTRAL VIRGINIA BANKSHARES, INC.

 

 

 

By____________________________________

 

 

 

 

OPTIONEE

 

 

 

______________________________________

 

 

 

-4-

 

 

 